In a proceeding pur suant to CPLR article 75 to confirm an arbitrator’s award, Sinai Diagnostic & Interventional Radiology, EC., appeals from an order of the Supreme Court, Kings County (F. Rivera, J.), dated *816September 16, 2005, which denied its motion to vacate an oral decision of the same court dated June 17, 2005, directing that the petition be granted upon its failure to appear or answer the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
It appears from the record that on June 17, 2005 the court determined that the petition to confirm the arbitrator’s award should be granted, upon the appellant’s default. However, the court did not issue an order to that effect at the time the subject motion was made. This appeal must therefore be dismissed, as no appeal lies from an order denying a motion to vacate a decision (see Vaglica v Homeyer, 30 AD3d 587 [2006]; Behrens v Behrens, 143 AD2d 617 [1988]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.